FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD J. GLAIR,                                No. 10-55843

               Plaintiff - Appellant,            D.C. No. 2:09-cv-06450-R-RNB

  v.
                                                 MEMORANDUM *
CITY OF LOS ANGELES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Richard J. Glair appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. §§ 1983 and 1985(2) action alleging civil rights violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Nelson v. Heiss, 271

F.3d 891, 893 (9th Cir. 2001). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed this action because, viewing the

allegations as true and in the light most favorable to Glair, the allegations in the

complaint and the proposed first amended complaint were insufficient to state a

claim for relief. See Mendocino Envtl. Ctr. v. Mendocino Cnty., 192 F.3d 1283,

1300-01 (9th Cir. 1999) (elements of a First Amendment claim); Dooley v. Reiss,

736 F.2d 1392, 1395-96 (9th Cir. 1984) (allegations that defendants conspired to

commit perjury and to conceal evidence failed to state a claim for relief under

section 1985(2) because alleged actions did not influence or seek to influence a

juror by force, intimidation, or threat); Ivey v. Bd. of Regents, 673 F.2d 266, 268

(9th Cir. 1982) (“Vague and conclusory allegations of official participation in civil

rights violations are not sufficient to withstand a motion to dismiss.”).

      AFFIRMED.




                                           2                                     10-55843